Citation Nr: 1721305	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-08 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right ankle disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected right ankle disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2006 to December 2006.

These matters are before the Board of Veteran's Appeals (Board) on appeal form an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the Veteran's claims for additional development in March 2015 and September 2016, and they have since been returned to the Board for appellate review. 


FINDINGS OF FACT

1.  The Veteran's low back disability was not caused or aggravated by military service or his service-connected right ankle disability.  

2.  The Veteran's acquired psychiatric disorder was not caused or aggravated by military service or his service-connected right ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran asserts that he has a low back disability and an acquired psychiatric disorder that manifested in active service.  In the alternative, he asserts that his claimed low back disability and acquired psychiatric disorder were each caused or aggravated by his service-connected right ankle disability.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

I.  Low Back Disability

Degenerative joint disease of the lumbar spine and lumbar myositis were diagnosed at a VA examination in February 2010.  The May 2015 VA examination report lists a diagnosis of lumbar bulging disc.  Thus, the remaining question is whether the Veteran's low back disability is related to the Veteran's military service or his service-connected ankle disability.  

Service treatment records do not reflect a single complaint of back pain.  While the Veteran was treated multiple times in October 2006 for his right ankle injury, he reported no other musculoskeletal symptoms.  The Board notes that the Veteran was discharged during basic training due to this ankle injury.  A medical assessment in November 2006 notes that "foot pain" prevented completion of basic training.  No complaint or diagnosis of a back injury was noted.  In a March 2007 VA general medical examination, three months after the Veteran separated from service, the Veteran reported no musculoskeletal concerns other than his right ankle disability.  VA treatment records do not note complaints of back pain until November 2009.

As arthritis is not shown to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016).

Given the above, the Board finds that a low back disability was not incurred in or aggravated by military service.

The Veteran, however, asserts that his diagnosed low back disability was caused or aggravated by his service-connected right ankle disability.  In February 2010, a VA examiner was asked to address any relationship between the Veteran's in-service ankle injury and the current low back disability.  The examiner opined that the Veteran's low back disability was not likely secondary to his service-connected right ankle disability, explaining that no biomechanical factors were identified which would cause or contribute to the Veteran's low back condition. 

The Veteran was afforded a new VA examination in May 2015, with an addendum opinion provided in November 2016.  The VA examiner opined that any fall down stairs that would cause a back injury would result in signs and symptoms.  Since the evidence of record does not show complaints of back pain in service or in the year following service, the examiner opined that the Veteran's low back disability less likely as not saw its origins in service.  Further, since the service-connected right ankle was stable upon examination in May 2015 and the Veteran was not seen to have any alteration in gait or stability that would cause alteration in other anatomical structures, specifically lumbar biomechanics, the examiner opined that the Veteran's low back disability was less likely as not caused or aggravated (i.e., increased in severity beyond its natural progression) by his service-connected right ankle disability.  

There is no medical evidence in significant conflict with the opinions of the VA examiners.  Thus, the most probative medical evidence is against the claim.  

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing low back pain since service as a result of a fall.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of his low back disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current back disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In any event, the Board finds the medical opinions more probative than the Veteran's lay statements as the opinions were offered by medical professionals after examination of the Veteran and consideration of the history of the low back disability, and the opinions are supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran's current back disability manifested in service, or was caused or aggravated by his service-connected right ankle disability.  Thus, the claim for service connection is denied.  

II.  Psychiatric Disability

Major depressive disorder was diagnosed at a VA examination in February 2010.  A May 2015 VA examination noted personality disorders manifested by avoidance and dependency.  Personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Thus, the remaining question is whether the Veteran's major depressive disorder or any other acquired psychiatric disorder (other than a personality disorder) are related to the Veteran's military service or service-connected ankle disability.  

Service treatment records do not reflect treatment or complaints of depression or any other psychological concerns.  While the Veteran was treated multiple times in October 2006 for his ankle injury, no psychological concerns or symptoms were noted upon examination.  In a March 2007 VA general medical examination, three months after the Veteran separated from service, he reported no medical issues other than his right ankle disability.  VA treatment records do not note symptoms of depression until August 2009.

A psychosis is not shown to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016).

Given the above, the Board finds that an acquired psychiatric disorder was not incurred in or aggravated by military service.

The Veteran, however, asserts that his acquired psychiatric disorder was caused or aggravated by his service-connected right ankle disability.  In February 2010, a VA examiner opined that the Veteran's depressive disorder was not caused or aggravated by his service-connected right ankle disability.  The examiner explained that, since the Veteran was able to ambulate independently, help his grandparents with household chores, run errands, buy groceries, and entertain himself, his right ankle disability was not causing his mental disability. 

The Veteran was afforded a second VA examination in May 2015.  In response to the question as to whether a currently diagnosed psychiatric disorder was related to military service, or caused or aggravated by the Veteran's service-connected condition, the examiner offered a negative opinion.  The examiner explained that the Veteran made no mention of his ankle disability upon examination, but stated that his depression and anxiety were due to uncertainty and concern regarding his future.  The examiner further noted that the Veteran's service treatment records were silent for any mental health diagnosis or treatment, and no VA treatment records related to his psychiatric disorder noted an assertion that his depression was due to his service-connected ankle disability.  Regarding secondary service connection, this opinion addresses both secondary causation and aggravation and is adverse to the claim.  The primary rationale for the conclusion is that during treatment the Veteran has not asserted that the ankle disability had anything to do with his psychiatric condition and has instead noted other causes of his psychiatric problems.  

In a November 2016 addendum opinion addressing whether it was at least as likely as not that the Veteran's psychiatric disability was aggravated (i.e., increased in severity beyond its natural progression) by his right ankle condition during service, the examiner further opined that since the evidence of record did not show development of a mental disorder prior to the Veteran's service, there can be no aggravation of a non-existing condition by his right ankle injury.  The Board again notes for the record that the Veteran's psychiatric disorder did not appear to manifest until August 2009, nearly 3 years after the Veteran's in-service ankle injury. 

There is no medical evidence in significant conflict with the opinions of the VA examiners.  Thus, the most probative medical evidence is against the claim.  

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing symptoms of depression and anxiety as a result of his service-connected right ankle disability.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of his acquired psychiatric disorder is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In any event, the Board finds the medical opinions more probative than the Veteran's lay statements as the opinions were offered by medical professionals after examination of the Veteran and consideration of the history of his psychiatric disability, and the opinions are supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disorder manifested in service, or was caused or aggravated by his service-connected right ankle disability.  Thus, the claim for service connection is denied.  


ORDER

Entitlement to service connection for a low back disability, to include as secondary to a service-connected right ankle disability, is denied.  

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected right ankle disability, is denied.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


